 1 Thomas P. Mazzucco, Esq., SBN 139758
   tmazzucco@mpbf.com
 2 Aaron K. McClellan, Esq. SBN 197185
   amcclellan@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   88 Kearny Street, 10th Floor
 4 San Francisco, CA 94108-5530
   Tel: (415) 788-1900
 5 Fax: (415) 393-8087

 6 Attorneys for Northern California Mortgage Fund
   IX, LLC
 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                         Case No.: 2:16-CV-02259-KJM-CKD
11            Plaintiff,
                                                     STIPULATION AND WITHDRAWAL
12 v.                                                OF VERIFIED CLAIM OF NON-PARTY
                                                     NORTHERN CALIFORNIA
13 REAL PROPERTY LOCATED AT 6340                     MORTGAGE FUND IX, LLC
   LOGAN STREET, SACRAMENTO,
14 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 038-0251-017-0000, INCLUDING ALL
15 APPURTENANCES AND IMPROVEMENTS
   THERETO,
16
   REAL PROPERTY LOCATED AT 1735
17 ITASCA AVENUE, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
18 APN: 225-1080-022-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
19 THERETO,

20 REAL PROPERTY LOCATED AT 9501
   JEFFCOTT ROAD, WILTON, CALIFORNIA,
21 SACRAMENTO COUNTY, APN: 136-0060-
   060-0000, INCLUDING ALL
22 APPURTENANCES AND IMPROVEMENTS
   THERETO,
23
   REAL PROPERTY LOCATED AT 7918 and
24 7920 68TH AVENUE, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
25 APN: 051-0354-011-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
26 THERETO,

27 REAL PROPERTY LOCATED AT 6945
   NOVA PARKWAY, SACRAMENTO,
28 CALIFORNIA, SACRAMENTO COUNTY,

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                       Page 1
     MORTGAGE FUND, LLC.
 1 APN: 042-0091-001-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
 2 THERETO, and

 3 REAL PROPERTY LOCATED AT 8982
   ELDER CREEK ROAD, SACRAMENTO,
 4 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 064-0033-031-0000, INCLUDING ALL
 5 APPURTENANCES AND IMPROVEMENTS
   THERETO,
 6
                    Defendants.
 7

 8          IT IS HEREBY STIPULATED by and between the United States, and NORTHERN CALIFORNIA

 9 MORTGAGE FUND IX, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“Claimant”) as follows:

10          1.     The defendant property subject to this stipulation is as follows (“Defendant Property”):
                                        th
11 Real property located at 7918-7920 68 Avenue, Sacramento, California 95828, APN: 051-0354-011-

12 0000, including all appurtenances and improvements thereto, a legal description of which is set forth in

13 Exhibit A attached hereto and incorporated herein by reference.

14          2.     On September 22, 2016, the United States of America filed a Verified Complaint for

15 Forfeiture In Rem [Docket No. 1] (“Complaint”) alleging that the Defendant Property, including any

16 right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements

17 thereon, is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(7) because it was

18 used and intended to be used to commit or facilitate a violation of 21 U.S.C. §§ 841 et. seq.

19          3.     At the time the Complaint was filed, the record owners of the Defendant Property was

20 CHUI QIANG LIU (“LIU”).

21          4.     On October 27, 2016, Claimant filed a claim in this action alleging a lienholder interest

22 in the Defendant Property [Docket No. 14].

23          5.     On January 24, 2018, the Court entered an Order for Interlocutory Sale [Docket No. 46]

24 (“Order”) which granted the United States of America’s, LIU’s, and Claimant’s request to sell the

25 Defendant Property pursuant to that certain Stipulation and Proposed Order re: Interlocutory Sales of

26 Real Property filed on January 4, 2018 [Docket No. 45] (“Stipulation and Order Re Interlocutory Sale”).

27 Pursuant to the Stipulation and Order Re Interlocutory Sale, Claimant did not waive, relinquish, or

28 release any rights or claims against LIU as to any indebtedness due and owing to Claimant.

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                                     Page 2
     MORTGAGE FUND, LLC.
 1          6.     Pursuant to the Order, the Defendant Property was sold in early 2018.

 2          7.     On August 20, 2018, the United States of America, Claimant, and LIU (amongst others)

 3 entered into a Stipulation for Partial Final Judgment of Forfeiture [Docket No. 54] (“Stipulation for

 4 Partial Final Judgment”), pursuant to which the United States of America agreed to return a sum of

 5 money to Claimant consisting of a portion of the net sale proceeds from the interlocutory sale of the

 6 Defendant Property.

 7          8.     On September 14, 2018, the Court entered an order granting the Stipulation for Partial

 8 Final Judgment [Docket No. 55]. Thereafter, the United States returned the agreed upon sum of money

 9 to Claimant from the interlocutory sale of the Defendant Property pursuant to the Stipulation for Partial

10 Final Judgment. An outstanding indebtedness remains for amounts owed to Claimant under loan

11 agreements executed by LIU in favor of Claimant (“Mortgage Indebtedness”), and Claimant reserves all

12 of its rights, claims, and remedies to pursue satisfaction of the Mortgage Indebtedness from LIU.

13          9.     Notwithstanding, Claimant hereby withdraws its claim filed in the above-captioned case
14 on October 27, 2016 with respect to the Defendant Property.

15          10.    To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United
16 States of America agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

17 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

18          11.    Claimant is hereby removed from the Service List for the above captioned case.
19          12.    Each party hereto is to bear his, her, and its own costs.
20 Dated: May 9, 2019
                                                  MURPHY, PEARSON, BRADLEY & FEENEY
21

22
                                                  By: /s/ Thomas P. Mazzucco
23                                                    THOMAS P. MAZZUCCO
                                                       AARON K. MCLELLAN
24                                                     Attorneys for FJM Private Mortgage Fund, LLC
25 Date: May 9, 2019                              MCGREGOR W. SCOTT
                                                  United States Attorney
26

27                                                By: /s/ Kevin C. Khasigian____________________
                                                      KEVIN C. KHASIGIAN
28                                                    Assistant United States Attorney

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                                       Page 3
     MORTGAGE FUND, LLC.
 1                                               ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.     The Stipulation is hereby APPROVED.

 4         2.     Claimant’s claim filed in the above-captioned case on October 27, 2016 as to the

 5 Defendant Property is hereby deemed withdrawn.

 6         3.     Pursuant to F.R.C.P. 41(a), Claimant NORTHERN CALIFORNIA MORTGAGE FUND IX, LLC,

 7 A DELAWARE LIMITED LIABILITY COMPANY is hereby dismissed from this action with prejudice.

 8         IT IS SO ORDERED.

 9 Dated: July 29, 2019.

10

11                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF NON-PARTY                                 Page 4
     NORTHERN CALIFORNIA MORTGAGE FUND IX, LLC.
